DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Preliminary Amendment filed on 03/18/2020.
Claims 1-21 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application is a continuation of 15/700,070, filed 09/08/2017, and therefore, the claims receive the effective filing date of 09/08/2017.  

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
In claim 7, line 9, “on hauler portal” should read “on the hauler portal”
In claim 10, line 11, “load” and “leave” should read “loading” and “leaving”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,311,501. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of ‘501 disclose a sensor configured to capture, during completion of a waste service activity by the service vehicle, an image of waste set out for retrieval by a consumer; and a processor in communication with the sensor, the processor being configured to execute instructions stored in memory to: receive from a consumer device at least one of a picture and a description of a desired item; recognize an object in the image captured by the sensor; make a determination regarding matching of the object with the desired item; and selectively load the object into the service vehicle via a vehicle hatch or leave the object at its current location based on an acceptance or rejection message.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor” in claims 1-9 and “a locating device” in claims 2, 3, 5, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A sensor has been interpreted to be a camera in light of [0016] of the specification. A locating device has been interpreted in light of [0017] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 3, the limitation “wherein the recognition of the object is further based on the description of the desired item” is not supported by Applicant`s specification. The specification discusses performing image recognition on the image captured by the sensor and comparing the recognized object to the description of the desired item (Applicant Specification: [0034-0035]), however the specification does not discuss recognizing the object based on the description of the desired item. Therefore, the limitation fails to comply with the written description requirement.

Regarding claim 12, the limitation “wherein recognition of the object is further based on the description of the desired item” is not supported by Applicant`s specification. The specification discusses performing image recognition on the image captured by the sensor and comparing the recognized object to the description of the desired item (Applicant Specification: [0034-0035]), however the specification does not discuss recognizing the object based on the description of the desired item. Therefore, the limitation fails to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “recognize an object in the picture captured by the sensor” which renders the claim indefinite. The claim previously recites that an image of waste set out is captured by the sensor, not the picture of a desired item. It is unclear whether an object is being recognized in the picture of the desired item or the image of the waste. It is noted that the specification does not contain support for recognizing an object in the picture of the desired item captured by the sensor and such an interpretation would result in a rejection under 35 U.S.C. 112(a). For purposes of this examination, the limitation has been interpreted to read “recognize an object in the image captured by the sensor.”
Claims 2-9 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 4 recites the limitation “the portal” which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a portal.”
Claim 4 recites the limitation “the acceptance or the rejection of the object in the image” which renders the claim indefinite because it is unclear whether this is the same as the acceptance or the rejection message previously recited in claim 1 or a different acceptance or rejection of the object in the image. For purposes of this examination, the limitation has been interpreted to read “an acceptance or a rejection of the object in the image.”


Claim 6 inherits the deficiencies noted in claim 5 and is therefore rejected on the same basis.

Claim 8 recites the limitation “the desired delivery” which renders the claim indefinite because it is unclear whether this is the same as the delivery previously recited or a different desired delivery. For purposes of this examination, the limitation has been interpreted to read “the delivery.”

Claim 9 recites the limitation “the consumer” which renders the claim indefinite because it is unclear whether this is the same as the consumer previously recited or a different consumer. For purposes of this examination, the limitation has been interpreted to read “the consumer.”

Claim 10 recites the limitation “recognizing an object in the at least one of picture” which renders the claim indefinite. The claim previously recites that an image of waste is captured and at least one of a picture and a description of a desired item is received. It is unclear what recognizing an object in the at least one of picture entails. Does Applicant mean recognizing an object in the at least one of the picture and the description of the desired item? Or does Applicant mean that the object is recognized in the image of the waste? It is noted that the specification does not contain support for recognizing an object in the at least one of the picture and the description of the desired item and such an interpretation would result in a rejection under 35 U.S.C. 112(a). For purposes of this examination, the limitation has been interpreted to read “recognizing an object in the image.”
Claims 11-18 inherit the deficiencies noted in claim 10 and are therefore rejected on the same basis.

Claim 13 recites the limitation “the acceptance or the rejection of the object in the image” which renders the claim indefinite because it is unclear whether this is the same as the acceptance or the rejection message previously recited in claim 10 or a different acceptance or rejection of the object in the image. For purposes of this examination, the limitation has been interpreted to read “an acceptance or a rejection of the object in the image.”
Claim 13 recites the limitation “selectively disposing of the object or leaving the object at its current location based on the acceptance or the rejection” (line 4) which renders the claim indefinite because it is unclear 

Claim 14 recites the limitation “determining based on the location if the consumer device is located on a route of the service vehicle not yet serviced” which renders the claim indefinite. Foremost, “the location” lacks antecedent basis. Further, it is unclear what location Applicant is referring to. Does Applicant mean the current location of the object or a location of the service vehicle? For purposes of this examination, the limitation has been interpreted to read “determining based on a location if the consumer device is located on a route of the service vehicle not yet serviced.”
Claim 14 recites the limitation “the consumer” which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a consumer.”
Claim 15 inherits the deficiencies noted in claim 14 and is therefore rejected on the same basis.

Claim 19 recites the limitation “the consumer device” which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a consumer device.”
Claim 19 recites the limitations “recognizing an object in the picture” and “selectively providing the picture and the location to a consumer based on a determination regarding matching of the object with the desired item” which render the claim indefinite. The claim previously recites that an image of waste is captured and at least one of a picture and a description of a desired item is received. It is unclear why an object would be recognized in a picture of a desired item and why the recognized object (of the picture of the desired item) would be compared to itself. Does Applicant mean that the object is recognized in the image of the waste? It is noted that the specification does not contain support for recognizing an object in the at least one of the picture and the description of the desired item and such an interpretation would result in a rejection under 35 U.S.C. 112(a). For purposes of this examination, the limitations have been interpreted to read “recognizing an object in the image” and “selectively providing the image and the location to a consumer based on a determination regarding matching of the object with the desired item”

Claims 20-21 inherit the deficiencies noted in claim 19 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a machine, claims 10-18 are directed to a process, and claims 19-21 are directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
capturing, during completion of a waste service activity by a service vehicle, an image of waste set out for retrieval by a consumer; 
receiving, from  a consumer, at least one of a picture and a description of a desired item; 

making a determination regarding matching of the object with the desired item; and 
selectively loading the object into the service vehicle via a vehicle hatch or leaving the object at its current location based on an acceptance or rejection message.
The above limitations recite the concept of crowd-sourced recycling. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Independent claims 10 and 19 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Independent claim 19 further recites detecting a location of the service vehicle at a time of image capture of the waste set out for retrieval; and selectively providing the image and the location to the consumer based on a determination regarding matching of the object with the desired item which, under their broadest reasonable interpretation, also fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a sensor, a processor in communication with the sensor, the processor being configured to execute instructions stored in memory, and a consumer device. Independent claims 10 and 19 recite similar additional elements to those of claim 1. The additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1, 10, and 19 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1, 10, and 19 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological FairWarning v. Iatric Sys.). Likewise, claims 1, 10, and 19 specifying that the abstract idea of crowd-sourced recycling is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 19 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a sensor, a processor in communication with the sensor, the processor being configured to execute instructions stored in memory, and a consumer device. Independent claims 10 and 19 recite similar additional elements to those of claim 1. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 10, and 19 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
Even when considered as an ordered combination, the additional elements of claims 1, 10, and 19 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9, 11-18, and 20-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9, 11-18, and 20-21 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and managing interactions between people. Dependent claims 11-18 and 20-21 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 2-9 further include the additional elements of a locating device, a portal, and a hauler portal. Similar to the discussion above, under Prong Two of Step 2A, claims 2-9 merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Step 2A, dependent claims 2-9, 11-18, and 20-21 are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, dependent claims 2-9, 11-18, and 20-21, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-21 are ineligible.
	
Examiner Suggestion




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruca et al., U.S. 20110279227 A1 (hereafter referred to as “Maruca”), in view of Barron et al., U.S. 20120303488 A1 (hereafter referred to as “Barron”), in further view of Gates et al., U.S. 20140379588 A1 (hereafter referred to as “Gates”).

Regarding claim 1, Maruca discloses a system for managing waste services performed by a service vehicle, comprising: 
a sensor configured to capture, during completion of a waste service activity by the service vehicle, an image of waste set out for retrieval by a consumer (Maruca: [0049], Claim 19 – “the collection vehicle further comprises a camera to record an image of the waste item”); 

receive from a device at least one of a picture and a description of an item (Maruca: [0041], [0044-0045] – “Central computer 110 may include banned waste control software 120 that communicates with multiple data repositories, such as…RCRA/DOT repository 132” – “RCRA/DOT repository 132 can contain a collection of information associated with the identification, collection, and management of banned waste items 150 according to RCRA/DOT requirements”); 
recognize an object captured by a sensor (Maruca: [0049], Fig. 2 – “identifying indicia is read on RFID tag using RFID reader 140, to determine whether waste item 150 is a banned waste item 150. Identification of the type of banned waste item 150 can be determined when information pertaining to the type of banned waste item 150 is contained in or accessible via RFID tag 152. For example, RCRA/DOT repository 132 can be queried using the identification information to obtain information pertaining to banned waste item 150 such as ignitability, corrosivity, reactivity, toxicity, the chemical abstract number (CAS) and/or a generic chemical description.”); 
make a determination regarding matching of the object with the item (Maruca: [0049], Fig. 2 – “identifying indicia is read on RFID tag using RFID reader 140, to determine whether waste item 150 is a banned waste item 150. Identification of the type of banned waste item 150 can be determined when information pertaining to the type of banned waste item 150 is contained in or accessible via RFID tag 152. For example, RCRA/DOT repository 132 can be queried using the identification information to obtain information pertaining to banned waste item 150 such as ignitability, corrosivity, reactivity, toxicity, the chemical abstract number (CAS) and/or a generic chemical description.”); and 
selectively load the object into the service vehicle via a vehicle hatch or leave the object at its current location based on an acceptance or rejection message (Maruca: [0051], [0056-0058] – “if it is determined that the disposal location for banned waste item 150 does not accept such items or is otherwise unavailable, vehicle 112 skips the collection at step 238. If it is determined that the disposal location for banned waste item(s) 150 accepts such items and is currently available, vehicle 112 then completes the removal operation of banned waste item 150 at step 240 and subsequently disposes of banned waste item(s) 150”),
but does not explicitly teach that the item is a desired item, the at least one of the picture and the description of the desired item are received from a consumer device, and the object is recognized in the image captured by the sensor.  
It would have been recognized that applying the known techniques of the item being a desired item and the at least one of the picture and the description of the desired item being received from a consumer device, as taught by Barron, to the teachings of Maruca would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the item is a desired item and the at least one of the picture and the description of the desired item is received from a consumer device, as taught by Barron, into the used good procurement system of Maruca would have been recognized by those of ordinary skill in the art as resulting in an improved system for picking up used (i.e., waste) products by providing rapid delivery of the goods (Barron: [0008]).
	Maruca/Barron does not explicitly teach that the object is recognized in the image captured by the sensor. However, Gates teaches managing waste in a container (Gates: Abstract), including the known technique of the object being recognized in the image captured by the sensor (Gates: [0017-0018], [0031], [0060-0063] – “The monitoring system 100 is preferably configured to attach to the interior of the waste container, but can alternatively be configured to attach to the exterior, edge, or any other suitable portion of the waste container…The monitoring system 100 can additionally be used with a waste collection vehicle 50…the image is captured after waste has been deposited into the waste container 20 (e.g., when the waste is static or has stopped falling), the content parameters extracted from the one or more images can be extrapolated to determine the content parameters for the entire contained waste mass…For example, a machine can be trained to recognize empty chip bags based on a set of empty chip bag images, wherein the machine can subsequently be used to identify empty chip bags in the image.”). This 
It would have been recognized that applying the known technique of the object being recognized in the image captured by the sensor, as taught by Gates, to the teachings of Maruca/Barron would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that the object is recognized in the image captured by the sensor, as taught by Gates, into the used good procurement system of Maruca/Barron would have been recognized by those of ordinary skill in the art as resulting in an improved system for picking up used products by optimizing waste collection (Gates: [0016]).

Regarding claim 2, Maruca/Barron/Gates teaches the system of claim 1, further including a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (Maruca: [0026], [0036], [0049] – “Collection vehicle 112 can include onboard computer 138, RFID reader 140, GPS device 144, and camera 142…GPS device 144 communicates with GPS system 114 to obtain the location of collection vehicle 112, and therefore the location of the customer site where banned waste item 150 is located, after vehicle 112 has arrived at the customer site…Camera 142 may be used to photograph the particular banned waste item 150 identified.”). 

Regarding claim 3, Maruca/Barron/Gates teaches the system of claim 2, wherein the recognition of the object is further based on the description of the desired item (Maruca: [0049], Fig. 2 – “identifying indicia is read on RFID tag using RFID reader 140, to determine whether waste item 150 is a banned waste item 150. Identification of the type of banned waste item 150 can be determined when information pertaining to the type of banned waste item 150 is contained in or accessible via RFID tag 152. For example, RCRA/DOT repository 132 can be queried using the identification information to obtain information pertaining to banned waste item 150 such as ignitability, corrosivity, reactivity, toxicity, the chemical abstract number (CAS) and/or a generic chemical description.”).

Regarding claim 4, Maruca/Barron/Gates teaches the system of claim 1, wherein the processor is further configured receive from the consumer via a portal an acceptance or a rejection of the object in the image (Barron: 

Regarding claim 7, Maruca/Barron/Gates teaches the system of claim 1, wherein: 
the system further includes a hauler portal (Barron: [0022] – “portable internet device or onboard display unit may be voice, data and video enabled and utilize internet protocol.”); and 
the processor (Maruca: [0029] or Barron: [0021]) is further configured to execute the instructions to: 
receive from the consumer device a request for assistance in arranging delivery of the object to the consumer device (Barron: [0022-0023] – “once the desired delivery agent is selected at steps 108 or 109, a customer shopping or acquisition request and profile is sent to the delivery agent at step 110” – “A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request…For example, a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer.”); 
receive, from the consumer device, conditions associated with the delivery (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer. The pick-up destination and map are automatically captured and transmitted to a selected delivery agent's vehicle, along with an approximate cost estimate for the customer.”); and 
cause the conditions to be shown on the hauler portal (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barron with Maruca and Gates for the reasons identified above with respect to claim 1.    

Regarding claim 8, Maruca/Barron/Gates teaches the system of claim 7, wherein the processor is further configured to execute the instructions to: 
receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery (Barron: [0019] – “The customer is next provided with information regarding the location of a plurality of delivery agents. More specifically, the customer may enter in the area he or she is interested in obtaining services through utilizing a user interface, such as by entering his or her local zip code or the address of a store where a desired product is being sold at step 105, using an input device (e.g., keyboard) of user interface 22, Next, information regarding the location and status of delivery agents in the desired area is displayed on a display screen of user interface 22 at step 106, and the user has the option of selecting the delivery agent of his or her choice. For example, a map of the local area where the customer is located appears showing the location of one or more delivery agents in close proximity to the shopping and/or delivery location. A user may be able to zoom in and zoom out on this map. Indicia for the delivery agents are preferably color coded to indicate the status of the delivery agent as indicated at step 107. For example, a green dot on the map indicates a delivery agent who is available, a red dot indicates a delivery agent who is currently filling an order, and a yellow dot indicates a delivery agent who is on standby, such as a large delivery van driver who may work from a home base, or a vehicle that is recharging or refueling.” (i.e., “receive via the hauler portal…an offer from a hauler to provide the delivery”); 
receive via the consumer device electronic payment from the consumer for completion of the desired delivery (Barron: [0028] – “The services rendered may be charged directly to a designated customer credit card, or utilizing some other designated electronic payment method. In one embodiment of the invention, each delivery agent has his or her own designated checking account and/or credit card which is utilized to purchase the desired goods and the customer is billed for services and product purchased upon delivery of the product to the customer.”); and 
make electronic payment via the hauler portal to the hauler after confirmation of the completion (Barron: [0028] – “The services rendered may be charged directly to a designated customer credit card, or utilizing some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barron with Maruca and Gates for the reasons identified above with respect to claim 1.    

Regarding claim 9, Maruca/Barron/Gates teaches the system of claim 7, wherein the conditions include at least one of a price that the consumer agrees to pay for delivery of the object, and a timing of the delivery (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer. The pick-up destination and map are automatically captured and transmitted to a selected delivery agent's vehicle, along with an approximate cost estimate for the customer.” – “A purchase order or acquisition request is scheduled for a particular date and/or time, or is requested as needed by the customer. In a preferred embodiment, once an order is scheduled, a price estimate of services is sent to the customer for approval before proceeding with the transaction as indicated at step 112”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barron with Maruca and Gates for the reasons identified above with respect to claim 1.    

Regarding claims 10-12 and 16-18, all the limitations in method claims 10-12 and 16-18 are closely parallel to the limitations of system claims 1-3 and 7-9 analyzed above and rejected on the same bases.  

Regarding claim 13, Maruca/Barron/Gates teaches the method of claim 10. Maruca teaches selectively disposing of the object or leaving the object at its current location based on the acceptance or the rejection message (Maruca: [0051], [0056-0058] – “if it is determined that the disposal location for banned waste item 150 does not accept such items or is otherwise unavailable, vehicle 112 skips the collection at step 238. If it is determined that the disposal location for banned waste item(s) 150 accepts such items and is currently available, vehicle 112 then completes the removal operation of banned waste item 150 at step 240 and subsequently disposes of banned waste 
It would have been obvious to one of ordinary skill in the art to include in the used good procurement method, as taught by Maruca/Gates, the ability to receive from the consumer device an acceptance or a rejection of the object in the image, as taught by Barron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Maruca/Gates, to include the teachings of Barron, in order to provide rapid delivery of the goods (Barron: [0008]).

Claims 5, 6, 14, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruca, in view of Barron, in view of Gates, in further view of Gorlin, U.S. 20160104112 A1 (hereafter referred to as “Gorlin”).

Regarding claim 5, Maruca/Barron/Gates teaches the system of claim 2, but does not explicitly teach determining based on the location signal if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the object to a consumer location when the consumer device is located on the route. However, Gorlin teaches managing deliveries (Gorlin: Abstract), including determining based on the location signal if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the object to a consumer location when the consumer device is located on the route (Gorlin: [0118], [0123], [0214] – “the method proceeds to operation 201, which locates a potential deliverer. This can be done by starting with a set of all of the active participating drivers. The actual deliverer should be one which has the least amount of driving to do to reach the pickup (sender's) location and then driver to the drop-off (delivery) location and then (in some cases) the driver for the deliverer to return back where he/she started from. This can also consider each participating driver's current 
It would have been obvious to one of ordinary skill in the art to include in the used good procurement system, as taught by Maruca/Barron/Gates, the ability to determine based on the location signal if the consumer device is located on a route of the service vehicle not yet serviced; and selectively cause the service vehicle to pick up and deliver the object to a consumer location when the consumer device is located on the route, as taught by Gorlin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Maruca/Barron/Gates, to include the teachings of Gorlin, in order to tailor deliveries on a case by case or direct point to point basis (Gorlin: [0005]).

Regarding claim 6, Maruca/Barron/Gates/Gorlin teaches the system of claim 5, wherein the processor is further configured to execute the instructions to selectively cause the service vehicle to leave the object at its current location when the consumer device is not located on the route (Gorlin: [0118], [0123], [0214] – “the method proceeds to operation 201, which locates a potential deliverer. This can be done by starting with a set of all of the active participating drivers. The actual deliverer should be one which has the least amount of driving to do to reach the pickup (sender's) location and then driver to the drop-off (delivery) location and then (in some cases) the driver for the deliverer to return back where he/she started from. This can also consider each participating driver's current route. If a participating driver is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route, then there would be no return drive back to the participating driver's home (or other originating location) which would weigh favorably for selecting this particular participating driver” – if drop-off location is not on driver’s current route, the driver isn’t contacted to pick up the object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gorlin with Maruca, Barron, and Gates for the reasons identified above with respect to claim 5.    

Regarding claim 14, Maruca/Barron/Gates teaches the method of claim 10, but does not explicitly teach determining based on a location if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the object to a consumer when the consumer device is located on the route. However, Gorlin teaches managing deliveries (Gorlin: Abstract), including determining based on a location if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the object to a consumer when the consumer device is located on the route (Gorlin: [0118], [0123], [0214] – “the method proceeds to operation 201, which locates a potential deliverer. This can be done by starting with a set of all of the active participating drivers. The actual deliverer should be one which has the least amount of driving to do to reach the pickup (sender's) location and then driver to the drop-off (delivery) location and then (in some cases) the driver for the deliverer to return back where he/she started from. This can also consider each participating driver's current route. If a participating driver is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route, then there would be no return drive back to the participating driver's home (or other originating location) which would weigh favorably for selecting this particular participating driver”).
It would have been obvious to one of ordinary skill in the art to include in the used good procurement method, as taught by Maruca/Barron/Gates, the ability to determine based on a location if the consumer device is located on a route of the service vehicle not yet serviced; and selectively cause the service vehicle to pick up and deliver the object to a consumer when the consumer device is located on the route, as taught by Gorlin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Maruca/Barron/Gates, to include the teachings of Gorlin, in order to tailor deliveries on a case by case or direct point to point basis (Gorlin: [0005]).

Regarding claim 15, Maruca/Barron/Gates/Gorlin teaches the method of claim 14, further including  selectively causing the service vehicle to leave the object at its current location for the customer device when the consumer device is not located on the route (Gorlin: [0118], [0123], [0214] – “the method proceeds to operation 201, which locates a potential deliverer. This can be done by starting with a set of all of the active participating 

Allowable Subject Matter
Claims 19-21 would be allowable if rewritten or amended to overcome the double patenting rejection and rejections under 35 U.S.C. 112(b) and 101, set forth in this Office action.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 19-21 are allowable as follows:
The most relevant prior art made of record includes Maruca (U.S. 20110279227 A1), Gates (U.S. 20140379588 A1), and Barron (U.S. 20120303488 A1).
Maruca teaches capturing, during completion of a waste service activity by the service vehicle, an image of waste set out for retrieval (Maruca: [0049], Claim 19 – “the collection vehicle further comprises a camera to record an image of the waste item”); detecting a location of the service vehicle at a time of image capture of the waste set out for retrieval (Maruca: [0026], [0036], [0049] – “Collection vehicle 112 can include onboard computer 138, RFID reader 140, GPS device 144, and camera 142…GPS device 144 communicates with GPS system 114 to obtain the location of collection vehicle 112, and therefore the location of the customer site where banned waste item 150 is located, after vehicle 112 has arrived at the customer site…Camera 142 may be used to photograph the particular banned waste item 150 identified.”); receiving from a device at least one of a picture and a description of an item (Maruca: [0041], [0044-0045] – “Central computer 110 may include banned waste control software 120 that 
Barron teaches that the item is a desired item and the at least one of the picture and the description of the desired item are received from a consumer device (Barron: [0023], [0027], [0031] – “a customer generates an e-shopping “wish” list for desired products utilizing system 10…the e-shopping list can be created utilizing an image and the location of the service vehicle to a consumer based on a determination regarding matching of the object recognized in the image of waste set out for retrieval with the desired item.
Gates teaches that the object is recognized in the captured image of waste set out for retrieval (Gates: [0017-0018], [0031], [0060-0063] – “The monitoring system 100 is preferably configured to attach to the interior of the waste container, but can alternatively be configured to attach to the exterior, edge, or any other suitable portion of the waste container…The monitoring system 100 can additionally be used with a waste collection vehicle 50…the image is captured after waste has been deposited into the waste container 20 (e.g., when the waste is static or has stopped falling), the content parameters extracted from the one or more images can be extrapolated to determine the content parameters for the entire contained waste mass…For example, a machine can be trained to recognize empty chip bags based on a set of empty chip bag images, wherein the machine can subsequently be used to identify empty chip bags in the image.”). Gates does not explicitly teach selectively providing the image of waste set out for retrieval and the location of the service vehicle to a consumer based on a determination regarding matching of the object recognized in the image of waste set out for retrieval with the desired item
Cited NPL Reference U teaches monitoring waste using a camera. Cited NPL Reference V teaches capturing images of garbage and monitoring waste pick-up. Neither reference U nor reference V teaches selectively providing the image of waste set out for retrieval and the location of the service vehicle to a consumer based on a 
No further prior art teaches selectively providing the image of waste set out for retrieval and the location of the service vehicle to a consumer based on a determination regarding matching of the object recognized in the image of waste set out for retrieval with the desired item.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Kampen, U.S. 9403278 B1, discloses detecting and picking up a waste receptacle.
Whitman, U.S. 20170011363 A1, discloses tracking waste or recyclable material including image documentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684